EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Sloper on 5/12/2021.

The application has been amended as follows: 

Claim 1, step (b), last line, after “SEQ ID NO: 22”, please insert - - wherein the signature peptide comprises no more than 27 amino acids --.

Claim 2, step (b), last line, change “no more than 20 amino acids” to - - no more than 27 amino acids --. 

Claim 3, step (b), last line, after “SEQ ID NO: 22”, please insert - - wherein the signature peptide comprises no more than 27 amino acids --.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant method using HLPC coupled with mass spectrometry in differentiating two similar therapeutic antibodies, namely eculizumab and ravulizumab. The method involves identifying signature peptides, SEQ ID No. 1, 2, 19 or 20 and SEQ ID No. 2, 21 or 22 from both eculizumab and ravulizumab, respectively.  Conventional approaches use immunoassay, e.g. ELISA, to detect these therapeutic antibody, such as shown by Wehling et al. (Clinical and Experimental Immunology 2016 (February), page 304-315).  No research team has disclosed the above SEQ ID Nos and taught /or suggested using the signature peptides in HPLC coupled with tandem mass spectrometry in distinguishing eculizumab and ravulizumab from patients’ biological samples. Moreover, with regard to the single peptide SEQ ID Nos 1, 2, 19, 21 and 22, each is NOT a product of nature but derives from the heavy chain of engineered murine antibody against C5 complement antigen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641